                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IPSILIUM LLC,                                      Case No. 17-cv-07179-HSG
                                   8                    Plaintiff,                          ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTIONS TO
                                   9             v.                                         FILE UNDER SEAL
                                  10     CISCO SYSTEMS, INC.,                               Re: Dkt. No. 77, 91
                                  11                    Defendant.

                                  12
Northern District of California




                                              Pending before the Court are the parties’ administrative motions to file under seal portions
 United States District Court




                                  13
                                       of documents in connection with Plaintiff’s motion for leave to file amended infringement
                                  14
                                       contentions. The Court GRANTS the motions to file under seal.
                                  15
                                         I.   LEGAL STANDARD
                                  16
                                              Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  17
                                       documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  18
                                       v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the
                                  19
                                       common law right ‘to inspect and copy public records and documents, including judicial records
                                  20
                                       and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of
                                  21
                                       access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                  22
                                       strong presumption, the party seeking to seal a judicial record attached to a dispositive motion
                                  23
                                       must “articulate compelling reasons supported by specific factual findings that outweigh the
                                  24
                                       general history of access and the public policies favoring disclosure, such as the public interest in
                                  25
                                       understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  26
                                       omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  27
                                       disclosure and justify sealing court records exist when such ‘court files might have become a
                                  28
                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   7   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   8   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   9   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  10   5(b). Courts have found that “confidential business information” in the form of “license

                                  11   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  12   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-
Northern District of California
 United States District Court




                                  13   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  14   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  15   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  16   June 30, 2015).

                                  17          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  18   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  19   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  20   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  21   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  22   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  23   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  24   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  25    II.   DISCUSSION

                                  26          Because the parties seek to seal portions of their briefs and documents which pertain to a

                                  27   nondispositive motion, the Court applies the good cause standard.

                                  28          The parties have satisfied the standards for sealing because the unredacted information
                                                                                          2
                                   1   contains confidential business and proprietary information relating to the operations of the parties.

                                   2   See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D.

                                   3   Cal. Dec. 10, 2012); see also Agency Solutions.Com, LLC v. TriZetto Group, Inc., 819 F. Supp. 2d

                                   4   1001, 1017 (E.D. Cal. 2011); Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014

                                   5   WL 6901744 (N.D. Cal. Dec. 8, 2014). The parties filed supporting declarations representing that

                                   6   the identified portions of the unredacted versions of motions and exhibits contain confidential

                                   7   product information, trade secrets, and detailed source code. See, e.g., Dkt. No. 85.

                                   8          The Court did not rely on any of the documents that are the subject of the parties’

                                   9   administrative motions to seal. The parties executed a settlement agreement, and the pending

                                  10   motion for leave to file amended infringement contentions was terminated as moot. See Dkt. No.

                                  11   100. Thus, these documents are unrelated to the public’s understanding of the judicial

                                  12   proceedings in this case, and the public’s interest in disclosure of these documents is minimal
Northern District of California
 United States District Court




                                  13   given that the Court will not rule on Plaintiff’s motion. See In re iPhone Application Litig., No.

                                  14   11-MD-02250-LHK, 2013 WL 12335013, at *2 (N.D. Cal. Nov. 25, 2013) (“The public’s interest

                                  15   in accessing these documents is even further diminished in light of the fact that the Court will not

                                  16   have occasion to rule on Plaintiffs’ Motion for Class Certification.”). Accordingly, because the

                                  17   documents divulge proprietary and confidential information unrelated to the public’s

                                  18   understanding of the judicial proceedings in this action, the Court finds that there is good cause to

                                  19   file the documents under seal. See Economus v. City & Cty. of San Francisco, No. 18-CV-01071-

                                  20   HSG, 2019 WL 1483804, at *9 (N.D. Cal. Apr. 3, 2019) (finding compelling reason to seal

                                  21   because the sealing request divulges sensitive information no longer related to the case); In re

                                  22   iPhone, 2013 WL 12335013 (same); Doe v. City of San Diego, No. 12-CV-689-MMA-DHB, 2014

                                  23   WL 1921742, at *4 (S.D. Cal. May 14, 2014) (exhibit’s disclosure of personal information and

                                  24   irrelevance to the matter are compelling reasons to seal the exhibit).

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                         3
                                       III.   CONCLUSION
                                   1
                                              The Court GRANTS the parties’ administrative motions to file under seal. Pursuant to
                                   2
                                       Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motions are
                                   3
                                       granted will remain under seal.
                                   4

                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: 3/16/2020
                                   7
                                                                                      ______________________________________
                                   8                                                  HAYWOOD S. GILLIAM, JR.
                                                                                      United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
